DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chen (CN 207490223).
Regarding claim 1, Chen disclose an electric connector comprising:
a housing (102) including a base (E1) and a plate-shaped body (E2) formed on a side of the base fitted to a partner connector (not shown);
multiple first terminals (21) attached to the housing and provided in a state in which at least part of the multiple first terminals is exposed at one plate surface of the plate- shaped body and multiple second terminals (22) provided in a state in which at least part of the multiple second terminals is exposed at the other plate surface of the plate-snaped body, the one plate surface and the other plate surface facing each other;
a shield (30) attached to the housing and arranged among the multiple first terminals and the multiple second terminals in a thickness direction of the plate-shaped body; and

wherein the base has a first housing portion (E3) for housing part of the shield,
the plate-shaped body has a second housing portion (E4) communicated with the first housing portion in a direction of fitting to or release from the partner connector and provided for housing another part of the shield, and
the second housing portion is, in the fitting-release direction, communicated with a through-hole (E5) provided at an end wall of the plate-shaped body positioned on a side of fitting to the partner connector.
[AltContent: textbox (E5)][AltContent: textbox (E4)][AltContent: textbox (E3)][AltContent: textbox (E2)][AltContent: textbox (E1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    476
    835
    media_image1.png
    Greyscale





Regarding claim 2, Chen disclose the base has, along the fitting-release direction, multiple first terminal insertion holes into which the multiple first terminals are to be inserted and multiple second terminal insertion holes into which the multiple second terminals are inserted,
the multiple first terminal insertion holes are, in the fitting-release direction, continuous to multiple first grooves (E6) formed at the one plate surface such that the multiple first terminals are each arranged in the multiple first grooves, and the multiple first grooves are arrayed separately from each other at the one plate surface, and
the multiple second terminal insertion holes are, in the fitting-release direction, continuous to multiple second grooves (E7) formed at the other plate surface such that the multiple second terminals are each arranged in the multiple second grooves, and the multiple second grooves are arrayed separately from each other at the other plate surface.

[AltContent: arrow][AltContent: textbox (E7)][AltContent: arrow][AltContent: textbox (E6)]	
    PNG
    media_image2.png
    277
    616
    media_image2.png
    Greyscale





Regarding claim 3, Chen disclose at the one plate surface, multiple first protruding portions (un-numbered, the vertical wall that defines the groove) forming at least part of the multiple first grooves are provided along the fitting-release direction in a state in which the multiple first protruding portions are aligned with a first wall dividing the multiple first terminal insertion holes from each other in a direction perpendicular to the fitting-release direction, and
at the other plate surface, multiple second protruding portions (un-numbered, the vertical wall that defines the groove) forming at least part of the multiple second grooves are provided along the fitting-release direction in a state in which the multiple second protruding portions are aligned with a second wall dividing the multiple second terminal insertion holes from each other in the direction B perpendicular to the fitting-release direction.

Regarding claim 6, the method claim is deemed inherit.
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833